Title: To Thomas Jefferson from John Neal, 31 January 1825
From: Neal, John
To: Jefferson, Thomas


Sir.
London 7 Warwick St. Pall Mall
31. Jan. 1825.
On the 5th of Dec. last I took the liberty of sending you a list of able men (Europeans) who if proper means were used, might be secured as professors, on very advantageous terms, for the university, which has been set up in your state, under your especial countenance.I inclose you a letter, now, to Lafayette, from one of their number. He desires you to read it before it goes to the address. He is a man (the writer) for whom I entertain a very sincere, deep regard. His name is Rey. You will see what he is, by the list, which I have already furnished you, with: by the work which will accompany this: and by the opinions of La fayette, who has known him for a long time.I send, also (by his desire), a manuscript copy (made expressly for you) of a work yet unpublished, by M. Rey. In it you will find a more ample disclosure of his views, than could well be made by any other sort of communication.Allow me to repeat Sir, that if I can be of any service to you, in the promotion of this great undertaking, I shall be glad of an opportunity.with sincerity &c. I am yours &cJohn Neal